Per Curiam.
This is an action brought to recover possession of premises owned by plaintiff and occupied by defendant under a lease from plaintiff. The only issue raised by the pleadings was as to the time the leasehold term expired. Plaintiff claimed that, through notice duly given, it had terminated January 16, 1910. Defendant claimed that his term did not terminate until September 15, 1910.
The case was tried in the municipal court of Ortonville. The plaintiff had judgment for restitution of the premises. The defendant appealed to the district court. The ease was tried by a jury, and a verdict rendered sustaining plaintiff’s said claim, and finding him entitled to the immediate possession' of the premises. The defendant made alternative motions for judgment or a new trial, and appeals to this court from an order denying the same. In the meantime, and prior to taking the appeal to this court, the term of the leasehold claimed by defendant had expired.
The numerous errors assigned go to the sufficiency of the evidence to sustain the verdict, rulings on the admission of testimony, and the charge of the court. We have examined the record, and find no prejudicial error. The evidence sustains the verdict. '
The order appealed from is affirmed.